Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendments filed on 12/10/21. As directed by the amendment, claims 1-5 and 8-9 have been amended and no claims have been added or canceled. Thus, claims 1-9 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a storage section that stores a target psychosomatic state” (claim 8, ln. 2; claim 9, ln. 2-3),
“a specification section that specifies a current psychosomatic state” (claim 1, ln. 4; claim 2, ln. 10),
“an acquisition section that acquires a destination of the moving body” (claim 1, ln. 6),
“a deciding section that decides a vibration pattern” (claim 1, ln. 7; claim 2, ln. 14),
“a control section that applies a vibration stimulation to the occupant” (claim 1, ln. 9), and
“a display control section that causes a display screen to display” (claim 2, ln. 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Regarding claim 6, the limitations “a fourth predetermined time” (ln. 4) and “a sixth vibration pattern” (ln. 4) lack antecedent bases, as the claim is dependent on claim 1 and does not previously recite a “first,” “second,” or “third” predetermined time, or a “first,” “second,” “third,” “fourth,” or “fifth” vibration pattern.
	Regarding claim 7, the limitation “each fifth predetermined time” (ln. 6-7) lacks an antecedent basis because no previous “fifth predetermined time” is recited in the claims.
	Regarding claim 9, the claim is unclear as to whether it is directed to a device (i.e. a “computer-readable medium”) or a method (i.e. steps for operating a psychosomatic state adjustment support program). While the preamble of the claim appears to be directed toward a device (i.e. “A computer readable medium,” ln. 1) the transitional phrase of the claim (i.e. execute steps “comprising,” ln. 4)) reads more like a method claim. A suggestion for correction would be to better relate the transitional phrase “comprising” to the subject of the preamble. For example, --A computer-readable medium comprising a memory storing a psychosomatic state adjustment program configured to cause a computer including a storage section that stores a target psychosomatic state for each of a plurality of destinations of a moving body to execute steps comprising:---
Any remaining claims are rejected as being dependent upon a rejected base claim.


Allowable Subject Matter
6.	Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record does not disclose a psychosomatic   state adjustment device comprising “a storage section that stores a target psychosomatic state for each destination of a moving body; a specification section that specifies a current psychosomatic state of an occupant….a deciding section that decides a vibration pattern based on the target psychosomatic state according to the destination and the current psychosomatic state; and a control section that applies a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern” (ln. 2-11) in combination with the remaining claim limitations.
Regarding claim 8, the prior art of record does not disclose a psychosomatic state adjustment support method comprising “a specification step of specifying a current psychosomatic state of an occupant of the moving body; an acquisition step of acquiring a destination of the moving body; a deciding step of deciding a vibration pattern based on the target psychosomatic state according to the destination and the current psychosomatic state; and a control step of applying a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern” (ln. 4-11) in combination with the remaining claim limitations.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785